Case: 14-51124      Document: 00513007895         Page: 1    Date Filed: 04/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-51124                           April 16, 2015
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
ANDREW TIMM; JET LOGIC CONSULTANTS, INCORPORATED,

                                                 Plaintiffs-Appellees
v.

ADVANCED ENGINEERING SOLUTION, INCORPORATED; AKHIL
SETH,

                                                 Defendants-Appellants



                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:12-CV-227


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellees, Andrew Timm (“Timm”) and Jet Logic Consultants,
Inc. (“Jet Logic”) commenced this litigation by filing a complaint in a Texas
state court against Defendants-Appellants, Advanced Engineering Solution,
Inc. (“AES”) and Akhil Seth (“Seth”). Defendants-Appellants removed the case
to federal court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51124     Document: 00513007895        Page: 2     Date Filed: 04/16/2015



                                  No. 14-51124
      After their original attorney withdrew from the case, Defendants-
Appellants took virtually no action while Plaintiffs-Appellees advanced claims
for an accounting, breach of an express agreement, fraud or misrepresentation,
violations of the Fair Labor Standards Act (“FLSA”) and Texas compensation
laws, quantum meruit, conversion, constructive trust and breach of fiduciary
duty, and retaliation prohibited by the FLSA.           Plaintiffs-Appellants filed
motions for summary judgment against AES and Seth, and eventually filed a
motion for default judgment against AES. As of March 2014, neither Seth nor
Advanced Engineering had filed a response.

      On March 18, 2014, the magistrate judge before whom this matter was
tried by consent issued an Opinion and Order tracing the history of this matter
and analyzing the law and facts applicable, then denied Plaintiffs-Appellees’
motion for judgment against AES, and granted in part and denied in part their
motion for summary judgment against Seth and their joint motion for
summary judgment against AES. Eventually, pursuant to his Order of June
2014, the magistrate judge issued an Amended Final Judgment of even date,
awarding Jet Logic $19,800 and Timm $228,600, jointly and severally against
AES and Seth, and awarded $12,500 attorneys fees and costs of suit to Jet
Logic against AES and Seth, plus interest of 0.08 percent per annum from the
date of judgment until paid. The magistrate judge then ordered the case
closed.

      Defendants-Appellants      sought       reconsideration    of   the   summary
judgment in favor of Timm and Jet Logic, asking the court to reconsider its
grant of joint summary judgment motions, and seeking permission to file an
amended answer. The magistrate judge again explained in detail the facts,
law, and reasoning for its rejection of Seth’s contentions regarding his alleged
medical conditions, the objection to Plaintiffs-Appellees’ affidavit evidence, the

                                          2
    Case: 14-51124     Document: 00513007895     Page: 3   Date Filed: 04/16/2015



                                  No. 14-51124
grant of quantum meruit damages, the calculation of hours claimed to have
been worked by Timm, and their claim for attorneys fees. The magistrate
Judge concluded that there was no basis for reconsideration or for leave to file
an amended answer, and he denied those motions.            The Amended Final
Judgment was then rendered accordingly.

      On appeal, Defendants-Appellants renew arguments that they advanced
before the magistrate judge regarding Timm’s affidavit, challenging the hours
he claims to have worked and seeking to distinguish calculations for the fraud
claim from the quantum meruit claim. They also reiterate the issue advanced
before the magistrate judge regarding Timm’s summary judgment affidavit,
insisting here as they had in the district court that Timm’s “rampant
narratives” contain hearsay, are not based on personal knowledge, and are
conclusionary.

      We have reviewed the briefs of the parties and the record on appeal, and
we conclude that the orders and judgments appealed from are imminently
correct for the reasons patiently explained by the magistrate judge in his
several rulings.     For essentially those same reasons, such orders and
judgments are, in all respects,

AFFIRMED.




                                       3